 1                                 UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                    ***
 4
 5
 6    JEREMY BAUMAN, individually and on                         Case No.: 14-cv-01125-RFB-PAL
      behalf of all persons similarly situated,
 7
                            Plaintiffs,                                OPINION & ORDER
 8
 9   v.                                                    Plaintiffs’ Motion to Certify Class (ECF No.
                                                           175) and Defendant Twilio’s Motion for
10                                                         Sanctions (ECF No. 183)

11   DAVID SAXE, et al.,
12                        Defendants.
13
                                              |
14 ___________________________________________
15        I.        INTRODUCTION
16
                Before the Court is a Motion to Certify Class (ECF No. 175) filed by Plaintiffs and a
17
     Motion for Sanctions (ECF No. 183) filed by Defendant Twilio. For the reasons discussed below,
18
     the Motion to Certify Class is granted in part and denied in part. The Motion for Sanctions is
19
20   denied.1

21
22
          II.       BACKGROUND
23
                This is a proposed Telephone Consumer Protection Act (“TCPA”) class action filed on
24
     behalf of individuals who received automated text message advertisements from the Defendants.
25
26
27              1
              The Court notes that it had issued a minute order granting in part and denying in part
     these motions and indicated that written order would issue. (ECF No. 190) The issuance of this
28   written order was delayed as the Court had incorrectly believed that this case had been settled and
     closed.
 1   Plaintiffs allege that the Saxe Defendants2 obtained the cellular telephone numbers of Plaintiffs
 2   when Plaintiffs reserved seats to shows produced by the Saxe Defendants. The Saxe Defendants
 3
     then collaborated with Defendant Twilio to “develop, implement, and maintain the telemarketing
 4
     text message program,” which sent hundreds of thousands of unsolicited text messages promoting
 5
 6   shows produced by the Saxe Defendants. Plaintiffs allege that the Saxe Defendants harvested

 7   names, email addresses, and phone numbers from their customer database and forwarded
 8   telephone numbers and telemarketing messages to Defendant Twilio to transmit. Defendant Twilio
 9
     then stored these numbers and messages, prioritized the sequence of sending text messages,
10
     ensured that text messages were not blocked by cellular telephone carriers as telephone marketing
11
12   spam, and controlled when the telemarketing text messages were delivered.

13          The named Plaintiffs are two individuals who received unsolicited text message
14   advertisements from the Defendants after making reservations for shows produced by the Saxe
15
     Defendants. Plaintiff Razilou alleges that he made a reservation over the phone on December 29,
16
     2013. During that phone call he was asked for his name, address, telephone number, and email
17
18   address. Upon providing this information, he alleges that he specifically informed the Saxe

19   representative that he did not want to receive “spam” or telemarketing materials. He never picked
20   up his tickets to the Saxe show and never signed any Terms and Conditions or provided written
21
     authorization for the Defendants to send him promotional messages. Plaintiff Bauman’s wife
22
     ordered tickets to a Saxe show over the phone on April 14, 2014. Plaintiff Bauman picked up the
23
24   tickets at the box office and electronically signed the Saxe Defendants’ Terms and Conditions,

25   which include an authorization to send him promotional text messages. Both named Plaintiffs
26
27
28          2
              The Saxe Defendants are: David Saxe; David Saxe Productions, Inc.; David Saxe
     Productions, LLC; Saxe Management, LLC; V Theater Group, LLC; and Saxe Theater, LLC.

                                                   -2-
 1   allege that they then received multiple telemarketing text messages while they were in Las Vegas
 2   in 2014.
 3
               Plaintiffs filed their Complaint against the Saxe Defendants in state court on June 12, 2014.
 4
     (ECF No. 1). The Saxe Defendants removed the case to federal court on July 9, 2014. Id. The Saxe
 5
 6   Defendants filed an Answer on August 5, 2014. (ECF No. 11). Judge Leen issued a discovery

 7   order bifurcating discovery into class discovery and merits discovery, with class discovery to end
 8   upon the filing of a Motion to Certify Class. (ECF No. 34). Plaintiffs filed an Amended Complaint
 9
     with Jury Demand that included Defendant Twilio on September 1, 2015. (ECF No. 64). On
10
     November 30, 2015, Plaintiffs filed a Motion to Certify Class. (ECF No. 108). On September 6,
11
12   2016, the Court held a hearing and, among other things, granted Defendant Twilio’s Motion to

13   Dismiss without prejudice and took Plaintiffs’ Motion to Certify Class under submission. (ECF
14   No. 171). On September 19, 2016, the Court denied Plaintiff’s Motion to Certify Class without
15
     prejudice, with leave to refile within 7 days after the deadline for filing an Amended Complaint,
16
     to allow for possible amendment of the motion based on the Amended Complaint. (ECF No. 173).
17
18   On September 27, 2016, Plaintiffs refiled their Motion to Certify Class, with no change from the

19   original. (ECF No. 175). Defendant Saxe refiled their original Response on October 4, 2016. (ECF
20   No. 176). Plaintiffs replied on October 11, 2016. (ECF No. 179). Defendant Twilio filed their
21
     Motion for Sanctions on November 16, 2016. (ECF No. 183).
22
        III.      LEGAL STANDARD
23
24             In order to qualify for class certification, the proposed class must meet all the requirements

25   of Rule 23(a) and at least one of the requirements of Rule 23(b). Fed. R. Civ. P. 23(a), (b). The
26   proponents of the class bear the burden of demonstrating that all the prerequisites for class
27
     designation are met. See Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1041 (9th
28



                                                       -3-
 1   Cir. 2012), cert. denied, 133 S.Ct. 2361, 707 F.3d 1036 (2013). Although a court should not engage
 2   in a trial on the merits at the class certification stage, “[t]he class determination generally involves
 3
     considerations that are enmeshed in the factual and legal issues comprising the plaintiff's cause of
 4
     action.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011) (internal quotation marks and
 5
 6   citation omitted). The four threshold requirements under Rule 23(a) are:

 7           (1) the class is so numerous that joinder of all members is impracticable;
 8           (2) there are questions of law or fact common to the class;
 9
             (3) the claims or defenses of the representative parties are typical of the claims or defenses
10
             of the class; and
11
12           (4) the representative parties will fairly and adequately protect the interests of the class.

13   Fed. R. Civ. P. 23(a). The Supreme Court refers to these elements as “numerosity,”
14   “commonality,” “typicality,” and “adequacy of representation,” respectively. Amchem Products,
15
     Inc. v. Windsor, 521 U.S. 591, 613 (1997).
16
             Plaintiffs move for class certification as both an injunctive class under Rule 23(b)(2) and a
17
18   damages class under Rule 23(b)(3). Certification is appropriate under Rule 23(b)(2) when “the

19   party opposing the class has acted or refused to act on grounds that apply generally to the class, so
20   that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as
21
     a whole.” Fed. R. Civ. P. 23(b)(2). Certification is appropriate under Rule 23(b)(3) if the court
22
     finds that “questions of law or fact common to the class members predominate over any questions
23
24   affecting only individual members, and that a class action is superior to other available methods

25   for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).
26
27
28



                                                      -4-
 1      IV.      DISCUSSION
 2            A. Class Definition
 3
              Plaintiffs propose a class and a subclass. The proposed class definition is: “All past,
 4
     present, and future customers of a Saxe Defendant who reside in the United States or its territories
 5
 6   and whose cellular telephone numbers are or will be in the possession, custody, or control of a

 7   Saxe Defendant.” The proposed subclass definition is: “All Class Members whose cellular
 8   telephone numbers were sent a text message by Defendant which promoted a product, good, or
 9
     service of a Saxe Defendant.” Defendants argue that the proposed class is overly broad because
10
     not all class members who fall under the class definition would be able to recover under the TCPA.
11
12   The Court agrees with the Defendants. In order to prove a violation of the TCPA, Plaintiffs must

13   prove that Defendants called a cellular telephone number, Meyer v. Portfolio Recovery Assocs.,
14   LLC, 707 F.3d 1036, 1043 (9th Cir. 2012) (citing 47 U.S.C. § 227(b)(1)). The proposed class
15
     definition would include some individuals who never received phone calls or text messages from
16
     the Defendants, however. The Court finds that it would be inappropriate to certify a class that
17
18   includes members who are ineligible to recover under the statute. Therefore, the Court will only

19   certify the class under the definition of the proposed subclass. The class definition will be: “All
20   past, present, and future customers of a Saxe Defendant who reside in the United States or its
21
     territories and whose cellular telephone numbers were sent a text message by Defendant which
22
     promoted a product, good, or service of a Saxe Defendant.”
23
24
25            B. Subclasses
26            Rule 23(c)(5) provides that a class may be divided into subclasses “when appropriate.”
27
     Fed. R. Civ. P. 23(c)(5). Each subclass is treated as a separate class under the rule and therefore
28



                                                    -5-
 1   must meet all of the class requirements. Id. Defendants argue that it is inappropriate to certify this
 2   class because differing issues of consent weigh against commonality, typicality, and adequacy.
 3
     Without ruling on the merits of the consent argument or the likelihood that any of these arguments
 4
     will prevail in this case, the Court finds that dividing the proposed class into subclasses is an
 5
 6   appropriate way to resolve the consent issue.

 7          The Court will first divide the class chronologically based on changes that took place in
 8   the interpretation of the TCPA during the period in which the Defendants were engaged in the
 9
     promotional campaign at issue in this case. As the parties note, the FCC issued an order that went
10
     into effect on October 16, 2013. In the Matter of Rules and Regulations Implementing the
11
12   Telephone Consumer Protection Act of 1991, FCC Report and Order, CG Docket No. 02-278 (Feb.

13   15, 2012) (“2012 Report and Order”). For the first time, this order explicitly required prior consent
14   under the TCPA to be given in writing. 2012 Report and Order at 9. The statute itself only states
15
     that calls will be exempt from the TCPA that were “made with the prior express consent of the
16
     called party.” 47 U.S.C. § 227(b)(1)(A) (emphasis added). Prior to the 2012 FCC order, the Ninth
17
18   Circuit interpreted the express consent provision to require “[c]onsent that is clearly and

19   unmistakably stated.” Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009)
20   (internal citations and quotations omitted). These two standards differ significantly, and it is
21
     possible that certain non-written forms of consent may have been upheld before the 2012 FCC
22
     order that would not have been valid afterwards. Defendants concede that there were promotional
23
24   text messages sent between April 2013 and May 2014. This means that there were over six months

25   in which the Defendants were sending promotional text messages before the writing requirement
26   went into effect. Based on the volume of text messages that were sent throughout this campaign,
27
     there is potentially a significant subclass of Plaintiffs who received text messages from the
28



                                                     -6-
 1   Defendants before October 16, 2013. In order to avoid inconsistencies in the adjudication of this
 2   case, the Court will divide the class into subclasses for Plaintiffs who received promotional text
 3
     messages from the Defendants before and after October 16, 2013.
 4
            Defendants also argue that there could be inconsistencies within the class because some
 5
 6   class members signed written or electronic releases and some did not. The Court agrees that these

 7   divisions within the class pose an issue. Although Plaintiffs argue that none of the class members
 8   validly consented to receive promotional text messages from the Defendants, the Court finds that
 9
     the presence or absence of written consent could be an important factor in deciding whether to
10
     grant relief. For example, a class member who received a telemarketing text message from the
11
12   Defendants after the written consent requirement went into effect and did not sign any form of

13   written or electronic release may be more likely to recover than a class member who did sign a
14   release. Furthermore, the written consent analysis could potentially differ before and after the
15
     October 16, 2013 rule went into effect. For example, the 2012 Report and Order requires that
16
     written consent must be obtained “without requiring, directly or indirectly, that the agreement be
17
18   executed as a condition of purchasing any good or service.” 2012 Report and Order at 15. This

19   requirement is not necessarily intuitive from the previous standard that consent must be “clearly
20   and unmistakably stated.” It is possible that consent that was authorized as part of a purchase
21
     agreement would be valid before October 16, 2013, but not valid afterwards. The Court is not
22
     ruling on these issues at this time, but cites them as evidence of potential inconsistencies that
23
24   should be avoided within the class. Therefore, without ruling on any of the written consent

25   arguments, the Court finds it prudent to further divide the chronological subclasses into subclasses
26   made up of class members who signed some form of physical or electronic release form and class
27
     members who did not sign any form of release.
28



                                                    -7-
 1          To summarize, the certified class will be divided into four subclasses: (1) class members
 2   who received telemarketing text messages from the Defendants before October 16, 2013 and did
 3
     not sign any form of written or electronic release, (2) class members who received telemarketing
 4
     text messages from the Defendants before October 16, 2013 and signed some form of written or
 5
 6   electronic release, (3) class members who received telemarketing text messages from the

 7   Defendants after October 16, 2013 and did not sign any form of written or electronic release, and
 8   (4) class members who received telemarketing text messages from the Defendants after October
 9
     16, 2013 and did sign some form of written or electronic release. The Court notes that the Plaintiffs
10
     currently only have class representatives for the latter two subclasses. Both Plaintiff Bauman and
11
12   Plaintiff Razilou received text messages after October 16, 2013. Plaintiff Bauman alleges that he

13   signed an electronic release, but Plaintiff Razilou alleges that he did not. Therefore, Plaintiff
14   Bauman can adequately represent the fourth subclass and Plaintiff Razilou can adequately
15
     represent the third subclass. Because it is likely that there are class members in existence who
16
     could adequately represent the first two subclasses, the Court will grant the Plaintiffs leave to
17
18   amend to add named Plaintiffs to represent the first two subclasses. See Sueoka v. United States,

19   101 Fed. Appx. 649, 654 (9th Cir. 2004) (“Because the record demonstrates the existence of
20   numerous persons holding claims typical of subclasses… leave to amend should be granted to add
21
     named plaintiffs who are both typical and can adequately represent each of those subclasses”).
22
            As there was delay in the issuance of this order due to the Court’s misunderstanding that
23
24   the case had settled and been closed, the Court will set a status conference and expedite further

25   scheduling in this case.
26          C. Rule 23(a) Requirements
27
                    1. Numerosity
28



                                                     -8-
 1          The numerosity requirement is satisfied when a class is so numerous that “joinder of all
 2   members is impracticable.” Fed. R. Civ. P. 23(a). Plaintiffs include declarations indicating that
 3
     based on the discovery they have received up to this point, Defendants sent 292,302 text messages
 4
     to 120,363 different telephone numbers. They also cite to billing records that demonstrate that
 5
 6   “most of these text messages were sent to cellular telephone numbers provided by cellular

 7   telephone carriers.” Besides arguing that the proposed class is overly broad, which the Court has
 8   already addressed, Defendants argue that the inquiry into which text messages were actually sent
 9
     to cellular telephone numbers and who each number belongs to is overly fact-intensive, making
10
     the class too difficult to ascertain. This argument fails, however, because the Ninth Circuit has
11
12   explicitly rejected the requirement that plaintiffs provide an administratively feasible way to

13   identify all class members at the class certification phase. Briseno v. ConAgra Foods, Inc., 844
14   F.3d 1121, 1123 (9th Cir. 2017). The Ninth Circuit noted that defendants can still challenge
15
     individual class members when they file claims for damages, but that such a requirement is not
16
     necessary at this early stage in the proceedings. Id. at 1132. The class discovery indicates that
17
18   hundreds of thousands of promotional text messages were sent by the Defendants. Even if only a

19   fraction of these were sent to cellular telephone numbers, each subclass is likely to be so numerous
20   that joinder of all members would be impractical. The Court therefore finds that Plaintiffs have
21
     satisfied the numerosity requirement.
22
                    2. Commonality
23
24          The Ninth Circuit has explained that the commonality requirement is to be construed

25   permissively. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). “All questions of
26   fact and law need not be common to satisfy the rule. The existence of shared legal issues with
27
     divergent factual predicates is sufficient, as is a common core of salient facts coupled with
28



                                                    -9-
 1   disparate legal remedies within the class.” Id. Once the class is narrowed to those members who
 2   actually received text messages from the Defendants, there are common questions of law and fact
 3
     for all members of each subclass. These include whether the Plaintiffs consented to receive the
 4
     text messages, whether the Defendants used an automated telephone dialing system to send their
 5
 6   text messages, and whether the text messages constitute telemarking. Therefore, the requirement

 7   of commonality is satisfied.
 8                  3. Typicality
 9
            Defendants’ arguments regarding typicality center on the written consent issues discussed
10
     above. Once the class is divided into appropriate subclasses, these issues are resolved. The Court
11
12   is not persuaded by the Saxe Defendants’ argument that Plaintiff Razilou is not typical of the class

13   because he erased text messages and no longer owns the phone the Defendants sent text messages
14   to. Defendants’ evidence of foul play is highly circumstantial. Furthermore, it is likely that many
15
     class members no longer have access to the text messages or cellular telephones by which the
16
     Defendants contacted them. This does not bar these class members from recovering, as long as
17
18   they can prove their TCPA violation by other means. The Court finds that the Plaintiffs have

19   satisfied the typicality requirement for the third and fourth subclasses.
20                  4. Adequacy
21
            The adequacy analysis mirrors the typicality analysis in many ways. The Court finds that
22
     dividing the class into subclasses resolves the adequacy issues, and the Plaintiffs have leave to
23
24   amend to add adequate class representatives for the first two subclasses. The Court is unconvinced

25   by Defendants’ arguments that Plaintiff Raziluou is an inadequate class representative. Therefore,
26   the Court finds that Plaintiffs have met the adequacy requirement, pending the addition of class
27
     representatives for the first two subclasses.
28



                                                     - 10 -
 1          D. Rule 23(b)(2) Requirements
 2          An equitable relief class under Rule 23(b)(2) is properly certified “when a single injunction
 3
     or declaratory judgment would provide relief to each member of the class. It does not authorize
 4
     class certification when each individual class member would be entitled to a different injunction
 5
 6   or declaratory relief against the defendant.” Dukes, 564 U.S. at 360. The injunctive relief sought

 7   in this case, that Defendants stop sending illegal telemarketing text messages, would be the same
 8   for all class members.
 9
            Defendants make two arguments why the class should not be certified under Rule 23(b)(2).
10
     First, they argue that Plaintiffs primarily seek monetary damages and not injunctive relief. They
11
12   cite to Dukes, in which the Court stated, “To be certified under Rule 23(b)(2) … a class must seek

13   only monetary damages that are not ‘superior [in] strength, influence, or authority’ to injunctive
14   and declaratory relief.” Id. at 347-48. (internal citations and quotations omitted). However, in
15
     Dukes the Court was referring to the plaintiffs’ request to certify claims for back pay (an equitable
16
     remedy) under Rule 23(b)(2), rather than Rule 23(b)(3). Id. The Court’s analysis focused on the
17
18   fact that Rule 23(b)(2) does not provide the same procedural protections as Rule 23(b)(3). Id. at

19   361-62. That analysis is not relevant here, as Plaintiffs argue that they meet the requirements for
20   class certification under both Rule 23(b)(2) and (3). Second, Defendants argue that the text
21
     messaging marketing program ended in 2014, making the risk of future harm negligible. However,
22
     “it is well settled that a defendant’s voluntary cessation of a challenged practice does not deprive
23
24   a federal court of its power to determine the legality of the practice.” Friends of the Earth, Inc. v.

25   Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (internal quotations and citations
26   omitted). The Court finds that if the Plaintiffs prevail in proving that the Defendants’ text
27
     messaging program violated the TCPA, it may be appropriate to enter an injunction prohibiting
28



                                                     - 11 -
 1   future similar practices, regardless of the fact that Defendants are not actively continuing the text
 2   messaging campaign at this time. Therefore, the Court will certify the class under Rule 23(b)(2).
 3
 4
            E. Rule 23(b)(3) Requirements
 5
 6                  1. Predominance

 7       “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are sufficiently
 8   cohesive to warrant adjudication by representation.” Amchem Prods. v. Windsor, 521 U.S. 591,
 9
     623 (1997). Defendants essentially rehash their ascertainability argument in asserting that
10
     individual factual inquiries predominate over common questions of law or fact in this case. As
11
12   discussed above, the Court does not find this argument to be compelling. The Court finds that

13   common questions of law and fact will substantially predominate in this case, particularly once
14   the class has been divided into subclasses. Furthermore, the fact that the TCPA provides for
15
     statutory damages resolves any differing questions of causation or damages between the class
16
     members, providing further support for the predominance of common questions. The Court finds
17
18   that the subclasses are sufficiently cohesive to satisfy the predominance requirement of Rule

19   23(b)(3).
20                  2. Superiority
21
        The Court also finds that the Plaintiffs have met the superiority requirement of Rule 23(b)(3).
22
     This case involves thousands of potential class members, each of whom was subjected to a similar
23
24   text messaging program by the Defendants, who would only have a $500 incentive to file a claim

25   against the Defendants individually. The Court has divided the class into subclasses that each entail
26   potentially differing legal theories. It is much more efficient to answer these legal questions in
27
     broad strokes than to require class members to argue these claims individually. Plaintiffs have
28



                                                    - 12 -
 1   received through discovery what they allege to be Defendant Twilio’s transmission and accounting
 2   records that aggregate all of the text messages sent on behalf of Defendant Saxe. This evidence
 3
     will likely be necessary to adjudicate each potential class member’s claim, making it more efficient
 4
     to analyze the evidentiary issues en masse. Furthermore, there are no manageability issues that
 5
 6   make it overly difficult for this case to proceed as a class action. The Court finds that the Plaintiffs

 7   have met the requirements of Rule 23(b)(3) as it relates to each subclass and will certify the
 8   subclasses under both Rule 23(b)(2) and Rule 23(b)(3).
 9
             F. NDTPA Claims
10
             Defendants argue that certification is improper as to the NDTPA claims because they
11
12   present predominating individual issues of causation. The Court agrees with the Defendants on

13   this issue. The NDTPA provides, “An action may be brought by any person who is a victim of
14   consumer fraud.” NRS 41.600. It allows prevailing claimants to recover “[a]ny damages that the
15
     claimant has sustained.” Id. Unlike the TCPA, which provides statutory damages that can easily
16
     be adjudicated on a class-wide basis, the NDTPA requires Plaintiffs to prove their damages. The
17
18   Court finds it likely that these individual causation questions would predominate over any common

19   questions under the NDTPA and denies class certification as to the NDTPA claims.
20           G. Rule 11 Sanctions
21
             Defendant Twilio filed a Motion for Sanctions against the Plaintiffs (ECF No. 183),
22
     arguing that they should be sanctioned under Rule 11 because the allegations against Defendant
23
24   Twilio are “entirely unjustified and devoid of any factual basis.” Rule 11 allows a court to impose

25   sanctions against a party or attorney that presents a pleading or written motion that is not
26   “warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing
27
     existing law or for establishing new law.” Fed. R. Civ. P. 11. Defendant Twilio argues that the
28



                                                      - 13 -
 1   claims against it are frivolous because “[t]he FCC has made abundantly clear that only the initiators
 2   of calls or text messages are liable under the TCPA, ‘not [the party] that transmits the call or
 3
     messages and that is not the originator or controller of the content of the call of the message.’ 47
 4
     U.S.C. § 227 (b)(1)(A).” Defendant Twilio refers to an FCC Declaratory Ruling and Order, Rules
 5
 6   and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No.

 7   02-278, Declaratory Ruling and Order, 30 FCC Rcd. 7961 (Jul. 10, 2015), that it argues proves
 8   there is no way it could be held liable under the TCPA.
 9
             The order Defendant Twilio refers to is not as clear on this issue as Defendant makes it out
10
     to be, however. In it, the FCC reiterates that the term “initiate” is not defined in the TCPA and
11
12   applies a totality of the circumstances approach to determining who initiated a call for purposes of

13   the TCPA. Importantly, the FCC notes that various factors, including “the extent to which a person
14   willfully enables fraudulent spoofing of telephone numbers or assists telemarketers in blocking
15
     Caller ID, by offering either functionality to clients, can be relevant in determining liability for
16
     TCPA violations.” Id. at 7980. Plaintiffs allege that Defendant Twilio offered a similar
17
18   functionality to the Saxe Defendants in this case by preventing cellular telephone providers from

19   blocking the text messages as spam. Based on the fact that this legal question is still a developing
20   area of law, the Court finds that the Plaintiffs had a non-frivolous basis for bringing these claims
21
     against Defendant Twilio and denies the Motion for Sanctions.
22
23
24      V.      CONCLUSION

25           IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Certify Class (ECF No. 175)
26   is GRANTED in part and DENIED in part. The class is certified under Rules 23(b)(2) and (3)
27
     under the following limited definition only: “All past, present, and future customers of a Saxe
28



                                                    - 14 -
 1   Defendant who reside in the United States or its territories and whose cellular telephone numbers
 2   were sent a text message by Defendant which promoted a product, good, or service of a Saxe
 3
     Defendant.”
 4
            IT IS FURTHER ORDERED that the class will be divided into four subclasses: (1) class
 5
 6   members who received telemarketing text messages from the Defendants before October 16, 2013

 7   and did not sign any form of written or electronic release, (2) class members who received
 8   telemarketing text messages from the Defendants before October 16, 2013 and signed some form
 9
     of written or electronic release, (3) class members who received telemarketing text messages from
10
     the Defendants after October 16, 2013 and did not sign any form of written or electronic release,
11
12   and (4) class members who received telemarketing text messages from the Defendants after

13   October 16, 2013 and did sign some form of written or electronic release.
14          IT IS FURTHER ORDERED that Plaintiff’s request to certify the class under the
15
     NDTPA is DENIED.
16
            IT IS FURTHER ORDERED that Plaintiffs are granted leave to amend within 45 days
17
18   to add class representatives for the subclasses of members who received text messages from the

19   Defendants before October 16, 2013.
20          IT IS FURTHER ORDERED that Defendant Twilio’s Motion for Sanctions (ECF No.
21
     183) is DENIED.
22
            IT IS FURTHER ORDERED that a status conference is set in this case is set for January
23
24   16, 2019 at 2:00 p.m. in LV Courtroom 7C.

25          DATED: January 10, 2019.
26
                                                           _________________________________
27                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
28



                                                  - 15 -
